Citation Nr: 1433529	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for service connected tinnitus.

2.  Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Wieneck, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1972 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

For the reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran and his representative if any further action on their part is required.


REMAND

Having reviewed the evidence of record, to include a March 2014 Appellant's Brief located in Virtual VA, the Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In his March 2014 Appellant's Brief, the Veteran's representative indicated that the Veteran "asserts his hearing loss has worsened since the June 8, 2012, VA Audio examination."  VA's General Counsel stated that when a claimant asserts that the severity of his disability has increased since his most recent VA rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Because the Veteran has indicated that his hearing loss has increased in severity since the most recent VA examination and due to additional factors detailed below, a new examination should be conducted on remand to determine the current extent of the Veteran's disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994); see 38 C.F.R. § 3.327(a) (2013).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this remand.  

The Veteran's representative also indicated in the March 2014 brief that the Veteran claims that the "scheduler evaluation is inadequate and requests [extrascheduler] consideration."  A rating outside the normal rating scale or "extraschedular rating" is appropriate when when the facts and circumstances of a given case satisfy a three-step inquiry.  The first step is to determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that disability are inadequate.  The second step is to determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Considerations include frequent hospitalization and marked interference with employment.  The final step is to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the assignment of an extraschedular rating is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, VA must consider all theories of entitlement raised by the record, regardless of whether the theory has been asserted by the veteran.  For example, if a veteran only raises a claim of direct service connection, but there is evidence indicating that secondary service connection may be appropriate (and vice versa), both theories of entitlement should be considered, whether or not a claim has been filed for both theories.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  VA must also fully and sympathetically develop a veteran's claim to its optimum, which requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).

In his claim, the Veteran reported that both hearing conditions adversely impact him socially and that daily activities are negatively affected.  In an October 2009 statement, the Veteran reported that his tinnitus was painful, caused him to lose sleep, and made him feel ill.  VA medical records reflect that the Veteran has a history of insomnia and has taken medication for sleep.  The Veteran's wife provided a statement in November 2009 reporting that the Veteran reported his headaches started around the same time he started to experience ringing in his ears.
The Veteran was afforded a VA audiological examination in February 2010.  During this examination, the Veteran reported ear pain (otalgia) and headaches associated with his tinnitus.  The VA examiner noted memory loss, decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, and hearing difficulty as the reported effects on the Veteran's occupational activities.  In his October 2010 NOD, the Veteran reported that his hearing difficulties affected him at work and that his tinnitus is painful and prevented him from sleeping.  He claimed that his tinnitus and hearing loss caused him stress and depression.  The Board notes that the RO treated this statement as a new claim for entitlement to service connection for stress and depression.  In a September 2012 rating decision, the RO denied entitlement to service connection for stress and granted entitlement to service connection for depression as a secondary condition associated with tinnitus.  The RO assigned a 30 percent disability rating for the depression.  The Veteran has not appealed this decision.

On his January 2011 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran indicated that his hearing loss had increased in severity.  He received a second VA examination in June 2012.  During this examination, the VA examiner indicated that the Veteran reported that his hearing troubles caused no impact on the normal conditions of daily life, including the ability to work, which is contrary to previous reports made by the Veteran.  

In light of all the foregoing, the Board finds that a new examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination.  The VA examiner is to determine the extent of the Veteran's hearing loss since the June 2012 VA examination.  In addition, the VA examiner is to determine the nature of the Veteran's reported symptoms and whether it is at least as likely as not (50 percent or greater probability) that the complaints of (i) headaches, (ii) nausea, (iii) ear pain, (iv) sleeplessness, (v) memory loss, (vi) decreased concentration, (vii) inappropriate behavior, (viii) poor social interaction, and (ix) difficulty following instructions are related to his hearing loss or tinnitus.  The examiner is advised that service connection is in effect for depressive disorder based on findings contained in an August 2012 VA examination report.   

If it is determined by the VA examiner that any of the above listed complaints are related to the Veteran's hearing loss or tinnitus, then the VA examiner is to determine whether that symptom is contemplated by the rating schedule under diagnostic codes 6260 (tinnitus) or 6100 (hearing loss).  The Veteran's claims folder must be made available to the VA examiner and the VA examiner must provide a complete rationale for the conclusions reached.

2. If the VA medical examiner determines that the symptoms are related and concludes that they are not contemplated by the rating schedule under diagnostic codes 6260 (tinnitus) or 6100 (hearing loss), then the RO/AMC is to consider whether separate service connection for the symptom under another diagnostic code is warranted or consider referring the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the assignment of an extraschedular rating is warranted.

3. The RO/AMC should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the RO/AMC should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West,         11 Vet. App. 268 (1998). 

4. Once the examination is complete and all remand directives have been substantially complied with, readjudicate the initial rating decision in light of the additional evidence obtained.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

